DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 3/1/2019. The Examiner notes claims 1-15 are currently pending and have been examined.

Claim Objections
Claims 2 & 10 is/are objected to because of the following informalities:  
Claim 2 & 10:  "circumferencely" is interpreted to mean "circumferentially."  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 9-11, & 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al. (US 20150291268 A1) in view of Shock et al. (US D183290 S), hereinafter Shoemaker & Shock, respectively.
Regarding claim 1
Shoemaker discloses a secondary handle attachment [616] comprises: a handle [636];an…elongated bracket [646];…; at least one…fastener [644];…; the…elongated bracket…comprises an inner surface and an outer surface [Fig 6, ¶107; 646 connects 616 to 612 by encircling it and therefore has a thickness, an inner surface, and an outer surface]; the…elongated 
Shoemaker may not explicitly disclose the upper elongated bracket and the lower elongated bracket shaft mounting system. 
Specifically Shoemaker may not explicitly disclose an upper elongated bracket; a lower elongated bracket; at least one left fastener; at least one right fastener; the upper elongated bracket and the lower elongated bracket each comprises an inner surface and an outer; the upper elongated bracket and the lower elongated bracket being concentrically positioned with each other; the handle being terminally connected to the outer surface of the upper elongated bracket; the at least one left fastener and the at least one right fastener being oppositely positioned of each other about the upper elongated bracket; and the lower elongated bracket and the upper elongated bracket being laterally mounted to each other by the at least one left fastener and the at least one right fastener.
However Shock teaches an analogous secondary handle bracket [Fig 1-2] with an upper elongated bracket and the lower elongated bracket shaft mounting system [Fig 1-2]. 
Specifically Shock teaches an upper elongated bracket [Figure 1 of this office action]; a lower elongated bracket [Figure 1 of this office action]; at least one left fastener [Figure 2 of this office action]; at least one right fastener [Figure 2 of this office action]; the upper elongated bracket and the lower elongated bracket each comprises an inner surface and an outer surface [Figure 1 of this office action & Fig 1-2; both the upper and lower brackets have a thickness, an inner surface, and an outer surface]; the upper elongated bracket and the lower elongated bracket being concentrically positioned with each other [Fig 1-2]; the handle being terminally connected to the outer surface of the upper elongated bracket [Fig 1-2, the handle is connected to the upper elongated bracket]; the at least one left fastener and the at least one right fastener being oppositely positioned of each other about the upper elongated bracket [Figure 2 of this office action & Fig 1-2]; and the lower elongated bracket and the upper elongated bracket being laterally mounted to each other by the at least one left fastener and the at least one right fastener [Figure 2 of this office action & Fig 1-2].

    PNG
    media_image1.png
    682
    746
    media_image1.png
    Greyscale

Figure 1

    PNG
    media_image2.png
    575
    630
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated bracket as disclosed by Shoemaker to be an upper 
Regarding claim 2
Shoemaker as modified teaches the secondary handle attachment as claimed in claim 1 comprises: the inner surface of the upper elongated bracket and the inner surface of the lower elongated bracket being circumferentially positioned with each other [Shock:  Fig 2; the upper and lower brackets are circumferentially positioned with each other]; and the outer surface of the upper elongated bracket and the outer surface of the lower elongated bracket being circumferentially positioned with each other [Shock:  Fig 1-2].
Regarding claim 3
Shoemaker as modified teaches the secondary handle attachment as claimed in claim 1 comprises: the handle comprises a fixed end [Shoemaker:  Fig 6, ¶107; 636 has a fixed end connected to 646] and a free end [Shoemaker:  Fig 6, ¶107; the end of 636 opposite 646 is the free end]; the fixed end being terminally connected to the outer surface of the upper elongated bracket [Shoemaker:  Fig 6, ¶107; 636 has a fixed end connected to 646]; and the free end being oriented away from the outer surface of 
Regarding claim 5
Shoemaker as modified teaches the secondary handle attachment as claimed in claim 1 comprises: a first central axis [Shoemaker:  Fig 6, the axis that passes through 646 in line with the shaft]; a second central axis [Shoemaker:  ¶108, the axis through the handle which can be straight since the handle can be oriented forward or backward or perpendicular to the shaft (i.e. 90 degrees)]; a supplementary linear pair of angles [Shoemaker:  Fig 6, ¶108; the two axis from above intersect and form a linear pair of angles]; the first central axis concentrically traversing through the upper elongated bracket and the lower elongated bracket [Shoemaker:  Fig 6]; the second central axis concentrically traversing through the handle [Shoemaker:  Fig 6, ¶108; the axis through the handle which can be straight since the handle can be oriented forward or backward or perpendicular to the shaft (i.e. 90 degrees)]; and the supplementary linear pair of angles being delineated by the first central axis and the second central axis [Shoemaker:  Fig 6].
Regarding claim 6
Shoemaker as modified teaches the secondary handle attachment as claimed in claim 5 comprises: the supplementary linear pair of angles comprises an acute angle and an obtuse angle [Shoemaker:  Fig 6, ¶108; the axis through the handle which can be straight since the handle can be oriented forward or backward or perpendicular to the shaft (i.e. 90 degrees); when oriented forward or backwards an acute angle and an obtuse angle are formed]; the upper elongated bracket and the lower elongated bracket each comprises a first edge and a second edge [Shock:  Fig 1-2; each bracket has a first and second edge]; the inner surface and the outer surface being extended from the first edge to the second edge [Shock:  Fig 1-2]; the acute angle being positioned adjacent to the first edge [Shoemaker:  Fig 6, ¶108; as 636 is connected to 646 between the two ends the acute angle is oriented adjacent to the first edge]; and the obtuse angle being positioned adjacent to the second edge [Shoemaker:  Fig 6, ¶108; since the obtuse angle is opposite the acute angle the obtuse angle is adjacent to the opposite/second edge].
Regarding claim 7
Shoemaker as modified teaches the secondary handle attachment as claimed in claim 1, wherein 
Regarding claim 8
Stout as modified teaches the secondary handle attachment as claimed in claim 1, wherein the upper elongated bracket is mounted to the lower elongated bracket by the at least one left fastener and the at least one right fastener [Shock:  Fig 1-2].
Regarding claim 9-11 & 13-15
Claim(s) 9-11 & 13-15 recite(s) the same or similar limitations as those addressed above for claim(s) 1-3 & 5-8.  The differences are addressed below:  
Claim 9 includes limitations of claim 5. However the rejection of claim 5 is combined with the rejection for claim 1 therefore claim 9 is still rejected.
Claim(s) 9-11 & 13-15 is/are therefore rejected for the same reasons set forth above for claim(s) 1-3 & 5-8.

Claim(s) 4 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker in view of Shock further in view of Swerdlick (US 20100037424 A1), hereinafter Swerdlick.
Regarding claim 4
Shoemaker as modified teaches the secondary handle attachment as claimed in claim 1 but may not explicitly disclose comprises: an upper friction enhancing layer; a lower friction enhancing layer; the upper friction enhancing layer being superimposed onto the inner surface of the upper elongated bracket; and the lower friction enhancing layer being superimposed onto the inner surface of the lower elongated bracket.
However Swerdlick further teaches an upper friction enhancing layer [Fig 1, ¶41; 120 is friction enhancing layer for both 106a & 106b]; a lower friction enhancing layer [Fig 1, ¶41; 120]; the upper friction enhancing layer being superimposed onto the inner surface of the upper elongated bracket [Fig 1, ¶41; 120 is superimposed onto the inner surface of 106a]; and the lower friction enhancing layer being superimposed onto the inner surface of the lower elongated bracket [Fig 1, ¶41; 120 is superimposed onto the inner surface of 106b].

Regarding claim 12
Claim(s) 12 recite(s) the same or similar limitations as those addressed above for claim(s) 4. Claim(s) 12 is/are therefore rejected for the same reasons set forth above for claim(s) 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ducklow (US 20030057721 A1) discloses an angled secondary handle that can have the acute angle facing towards or away from the working end of the tool. Thresher (US 20150201542 A1) discloses another secondary handle. Pladson (US 7971914 B1) discloses another secondary handle with friction enhancing layers. Piscopo et al. (US 20030173789 A1) discloses another secondary handle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AARON R MCCONNELL/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723